 418DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDintroduced each "Nightmare" movie during this period.The voice inserts were notmere general commentswhich could havebeen madeonce and used repeatedly there-after, but were related to each individual movie.Each 100 feet of the film takesabout 13/4 minutes to run.Gould-National Batteries,Inc.andGordon Kenley,PetitionerandInternational Brotherhood of Electrical Workers, LocalUnion217, AFL-CIO.Case No. 27-RD-125. December 16, 1964DECISION AND ORDER.Upon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing Officer Alli-son-E. Nutt.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Leedom and Brown].1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion, a labor organization, is no longer the representative of theemployees designated in the petition as defined in Section 9 (a) ofthe Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of- Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:ThePetitioner. seeks a decertification election limited to employeesat the Employer's Ogden, Utah, plant.The Employer agrees withthe Petitioner that the employees at the Ogden plant constitute aseparate appropriate unit.The Union 1 and Gould Battery WorkersCouncil, EM-2, IBEW, AFL-CIO,2 which, as discussed below, hasbargained with the Employer on behalf of 'various local unions ofthe International Brotherhood of ElectricalWorkers, AFL-CIO,3contend that because of a bargaining history on a broader basis therequested unit is inappropriate and the ,only appropriate unit is amultiplant unit, including the Ogden plant.The Employer is primarily engaged in the manufacture, distribu-tion, and sale of industrial batteries, automotive batteries, and otherautomotive parts at 32 manufacturing plants and 150 sales and ware-Hereinaftercalled Local 217.sHereinafter called theCouncil.aHereinaftercalled the IBEW.150 NLRB No. 26. GOULD-NATIONAL BATTERIES, INC.419house facilities throughout the United States. Its Ogden plant, awarehouse and distribution facility for batteries manufactured atother plants, is the only plant immediately involved here.On February 16, 1961, the Employer and 12 locals of the IBEW,entered into a 2-year contract, covering a multiplant unit consistingof 13 plants in 10 States .4Thereafter, on April 16, 1962, followinga consent election in Case No. 27-RC-2203, the Regional Director cer-tified Local 217 as the collective-bargaining representative of a pro-duction and maintenance unit at the Employer's Ogden plant. OnMay 10, 1962, the Employer and Local 217 entered into anagreement,effective April 16, 1962, to include Local 217 as a. signatory localunion in the 1961 contract.The 1961 contract provides for suchagreements, following Board certification of the International or itslocals 5On September 8, 1962, the Employer and "Signatory LocalUnions of the International Brotherhood of ElectricalWorkers(AFL-CIO), hereinafter called `the Union,"' entered into an agree-ment amending theirexistingcontract by providing for the inclusiontherein of a pension plan covering,inter alia,the employees at theOgden plant.In December 1962 bargaining negptiations began at Chicago be-tween the Employer and the Council as the "authorized bargainingagents for all the locals listed in the contract." The Council de-manded a single or national unit, but the Employer did not agree.By letter dated February 28, 1963, Local 217 gave notice to the Em-ployer of its intention "Under the terms of the present NationalAgreement of which we are a part ... to open the entireagreementfor negotiations," and that Local 217 had delegated "full authority"to the Council to represent it in negotiations.On dates undisclosedin the record, the Employer sent notices to terminate the contractto individual locals.About June 1963 at least some of the IBEW locals, parties to the1961 agreement, began a strike against the Employer, one of the chiefpurposes of which was to force the Employer to agree toa singlenational unit.Local 217 did not strike, however,6 and its memberscontinued to work and cross a picket line set up by unidentified' SeeGould-National Batteries,Inc.,146 NLRB 1138, in which the Board held that thiscontract encompassed a multiplantunitWe findnothing inthis recordtowarrant adifferent conclusion.5 The contract provides in relevantpart- "Any units for whichthe Union or any of itsLocals shall be lawfully certifiedby the National Labor RelationsBoard as exclusive bar-gaining representative, shall,upon assent in writingto this Agreementby such representa-tive, be included in and coveredby this Agreement as of the date of certification, exceptthat either partymay withholdthe application of those portionsof this agreement con-sidered inapplicable to such units by giving writtennotice to the other party withinthirty (30) days of such representative's assent.Any dispute thatarises overthe with-holding of any portion of the agreement shall be negotiated between the parties. . . .9Apparently, the only other local which did not engage in the strike was that represent-ing employeesat the Employer's Houston,Texas, plant. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals referred to as strangers, who distributed pamphlets bear-ing Local 217's name and stating that the sole purpose of the patrol-ling was to inform the public that the Employer refused to sign a`national agreement with the Electrical Workers." During negotia-tions atWashington, D.C., in July 1963, the director.of manufactur-ing and organizational activities, IBEW, made a statement, in thepresence of a representative of the Federal Mediation and Concilia-tion Service, as part of the effort to secure the Employer's consentto a multiplant contract, to the effect that at the end of the contractindividual plants would be "free to decertify or to decide not to berepresented by the IBEW."On. August 26, 1963, the petition in the instant case, relating onlyto the Employer's Ogden plant, was filed.On October 9, 1963, the Employer and the IBEW entered intoan agreement, apparently in settlement of the strike,inter alia,grant-ing a "retroactivity payment," but withholding "the currently agreedto" benefits from two or three plants,7 including the Ogden plant,until the matters before the Board relating to these locations weredisposed of.The agreement was silent on the subject of the unit. Onthe same day, the Employer, the Council, "and the signatory LocalUnions affiliated with the International- Brotherhood of ElectricalWorkers, AFL-CIO" entered into a contract effective from October 15,1963, to April 15, 1966, and in the absence of notice, from yearto year thereafter, covering 15 plants and 13 IBEW locals in 11States, including tlae Ogden plant and Local 217.The introductoryclausesof this contract as did the 1961 contract refer to unit in thesingular.The contract was signed "for" the Employer by three ofits officialsand "for" the "Negotiating Committee-Gould BatteryCouncil EM-2, International Brotherhood of ElectricalWorkers,A.F.L.-C.I.O.," by four of its members. It was subsequently ratifiedby all the local unions, although this is not required by its terms.On October 15, 1963, the strike ended.The Board has held that a separate unit covered by a Board certi-fication may by an effective bargaining history be merged into abroader unit so that only the broader historical unit is appropriatefor decertification purposes." In the instant case, although Local 217was certified in a single-plant unit for the Ogden employees, it isclearand we find that thereafter the certified single-plant unit wasmerged into the overall multiplant unit. In reaching this conclusion,we rely particularly on the following factors: (1) On May 10, 1962,less than 30 days after Local 217 was certified as the bargainingrepresentative at the Ogden plant, the Employer and Local 217 en-4The record is not entirely clear on this point.8 San Juan Mercantile Corporation,117 NLRB8;Univac Division of Remington RandDivision of Sperry Rand Corporation,137 NLRB 1232;Quality Limestone Products, Inc.,143 NLRB 589. SILVERBAKERY INC. OF NEWTON421tered into an agreement including that local as a "Signatory LocalUnion" in the 1961 contract, as specifically anticipated and providedfor in the contract itself.9 (2) On September 8 after the agreementincluding Local 217 as a "Signatory Local Union" in the 1961 con-tract, the Employer and the "Signatory Local Unions of the Inter-national Brotherhood of ElectricalWorkers (AFL-CIO)" enteredinto an agreement amending the 1961 contract by including thereina pension plan for the benefit of employees of the Employer, includ-ing, among others, those in the Ogden plant. (3) Beginning inDecember 1962 the Employer and the Council as the "authorizedbargaining agents for all the locals listed in the contract," includingLocal 217, entered into negotiations for a new agreement. (4) Thisagreement, signed on October 9, 1963, is in all essential respects thesame as the 1961 agreement which the Board has already found estab-lished a multiplant unit.In view of the foregoing, we find that the Ogden plant employees'unit has been effectively merged into the multiplant unit.We shalltherefore grant the motion to dismiss the instant petition, whichrequests an election among employees in a single-plant unit.1o[The Boarddismissedthe petition.]0See footnote 5, above.10 Gould-National Batteries,Inc.,146 NLRB 1142,relied on by the Employer,in whichthe Board found appropriate a single-plant unit at the Employer'sHouston,Texas, plant,isdistinguishable from the instant case. In that case, unlike the situation here, theHouston plant apparently had a single-plant bargaining history for some 7 years priorto the certification,and, moreover,the parties there stipulated that a single-plant unit wasappropriate.Foil the reasons stated inGould-NationalBatteries,146NLRB 1138,we alsofind no merit in the Employer's reliance on the General Counsel's ruling in refusing toissue a complaint inGould-National Batteries,Inc.,Case No.18-CA-1542.As we dismiss the petition for the reasons indicated, we find it unnecessary to considerother contentions raised byLocal 217.Silver Bakery Inc. of NewtonandCharles T. O'BrienLocal 45, American Bakery and Confectionery Workers Inter-national Union(AFL-CIO)andKenneth McLellan,SpecialTrustee;Local 45, American Bakery and Confectionery Work-ers International Union(AFL-CIO)andBakers Union LocalNo. 45 affiliated with Bakery and Confectionery WorkersInternational Union of AmericaandCharles T. O'Brien.CasesNos. 1-CA-3739 and 1-CB-753.December 16, 1964DECISION AND ORDEROn January 13, 1964, prior to taking evidence on the merits, TrialExaminer W. Gerard Ryan granted Respondents' motion and dis-150 NLRB No. 45.